35 So. 3d 970 (2010)
Milton Louis MORRISON, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D10-975.
District Court of Appeal of Florida, Fifth District.
May 7, 2010.
Milton L. Morrison, Wewahitchka, pro se.
Bill McCollum, Attorney General Tallahassee and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion will be filed with the lower court and be treated as the notice of appeal from the order denying the motion for post-conviction relief in Case No. 2007-CF-3784(01) in the Circuit *971 Court in and for Lake County. See Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
MONACO, C.J., EVANDER and COHEN, JJ., concur.